ON MOTION FOR REHEARING.
Per Curiam.
In our former opinion in this case, ante, 84, we^sustained the action of the trial court in excluding certain testimony offered by defendant tending to prove that the coal rejected was not of a merchantable quality. We then said that “defendant sought to introduce this testimony, not for the purpose of reducing damages, but solely for the purpose of justifying its rejection of the coal.” It is made to appear to us upon a motion for a rehearing that this statement was erroneous, and that the excluded testimony was offered, not only to justify the rejection of the coal, but also to reduce the amount of plaintiffs’ damages. It is our duty, to correct this error, but it is not our duty to grant a rehearing, unless the excluded testimony was admissible for the purpose of reducing damages.
Plaintiffs were allowed to recover damages for coal which defendant rejected and for coal which was never shipped. For the coal which was never shipped the damages recovered by plaintiffs was the difference between the contract price and the market price. It is obvious that the excluded testimony was not admissible to lessen these damages. Was it admissible to lessen the damages for the coal rejected ? Plaintiffs sold the rejected coal in Detroit, and were allowed as damages its contract price less the amount thus realized by its resale. We held *89in our former opinion that defendant could not prove that the coal was not merchantable, because it made no such claim when the coal was rejected, and that plaintiffs had a right to act upon the assumption that by formally stating its objections defendant waived all other objections. It follows from this holding — the correctness of which we do not doubt — that plaintiffs had a right to make the resale upon the assumption that the coal was merchantable, and that defendant cannot now destroy that right by proof that this assumption was unfounded. The excluded testimony was not therefore admissible for the purpose of reducing the amount of plaintiffs’ damages.
The motion for a rehearing is therefore denied. No costs will be given to either party.